 

 

Case 5:21-cv-00515-JFL Document 2 Filed 02/03/21 Page 1 of 14

The Notcam@en Bot Wice Sern NS
>} Se Cre Me aS SACD Vidlakes B6does
ee NP conmfasbor Rte 1. alcectin 1.
The Segue Me <py(VID Vrernee yardovks
Le bask of @ USE OS Rarlad A Unplereer
WES BA HASINES UC wod HAVE geleted
lee east shears Seer a \ Ye te
Creede Vhe AWS ks
ekhices accertee air cmos wid
NViviaked 2nz don corBidoled ANS.

 
 

Case 5:21-cv-00515-JFL Document 2 Filed 02/03/21 Page 2 of 14

D., Offa! Davis St be iy SWAD ye

ear law cormnttes Dre agks et atone,
WENA tetke 1B dM10, sangylakion the 1% A118,
es assoll, = ND, 3 AsAvk Lhe 12

Tel pie le Babee appears lant TF. Sonn
in eck ORE Sear vx Be

ah \ \
econ gts tne - sig ap

DOR cer Nates Penn oot Si duly q00™|
AOR Pers varia led Gennes pai a etnc
“yateridado?, HCG Ato , con QuphBassoult tle 12
TQ, cme ceasault, Kale \@ rei Usher airy
opmed si rar fis "By Cou sre _
TREANICoRY Ue Ruceswe Lote entre Hardt HS

vcclacng mate condirtohona\ Can

VI pee GppREAENY aden RE—ToceshOn
ue eacesssie aepES gait

—

Saget
“Qcesvley beloe lectenn Nee ee
SREY yas Heer
Sere intigten ontine qh roabel ear
( Q oO K
ir Park neon —_

 
 

Case 2H ow O0S1S-JFL Document 2. Filed 02/03/21 Page 3 0f 14

Pro Se 14 Re. oof 18) Complaint fo for Vioaton of Ci Rights Prsonet)

UNITED STATES District courr
, . for the .
Eastern District of Pennsylvania :

wl __-to be filled in by the Clerk's Office). a

 

  

cqelan

Ae
os Plaintiffs)
. Orit the full name of each plaintif{ who is filing th this + complaint,
‘If the names of all the plaintiffs cannot fit in the space above, fo
|: please write "see attached" in the space and. attach an additional . tS

~ page with he Jil it tofmames) =
Nocrounpiery be dpe .
oat see ct

: Defendant(s)

(Write the fil name of each defendant who is being sued. If the .

_ names of all the defendants cannot fit in the space above, please. ||”

_ | write "see attached” in the space and attach an additional page. -
with the full list of names. Do not include addresses here.) .

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
_ Prisoner Complaint) ,

 

_ NOTICE Cees

Federal Rules of Civil Procedure 5.2 addresses s the privacy and security ¢ concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
--Becurity number or full birth date; the full name ofa person known to ‘be a minor; ora complete financial account |. ~
‘number. A filing may include only: ‘the last four digits ofa social security number; the year 0 ofa an individual's

: birth; a minor’ S initials; and the last four’ digits of a financial account number. 2

- Except as 5 noted i in this fom, plaintiff need not send exhibits, affidavits, gaievance or witness statements, or any
other materials to the Clerk's Office with this complaint. J

in order for y your complaint to be file, it must be scompane wy the fling fee or an application t to proceed in a a
_ forma pauperis. aa ; ws co

 

 

 

 

 

Page bof Ls
 

 

 

Case 5:21-cv-
° = cv-00515-JFL Document 2 Filed 02/03/21 Page 4 of 14
Pros Se i4 Rev: 09/15) Complaint for Violation of Civil Rights (Prisoner)
lL The Parties to This ‘Complaint

A . The Prins)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if Dees

a needed.
“Name.
All other names by which .
_ - you have been knows! ae San
ot ‘TD Number a oe | SIT arenes
os Current Institution Oo i Noten Uy

ads See

_=éB. The Defendant(s)

Provide the information below for each defendant named i in 1 the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the. above caption. For an individual defendant, include

the person's job or title (if known) an dcheck whether you are bringing this complaint against th them in their |

: individual capacity. or official capacity, © or both., Attach additional pages if needed.

“Defendant No. i

 

Name .
Job or Title (if known) a
Shield Number -
‘Employer |
Address cy vo
‘ Veena AYES yo ve OY Of
: 7 [State ae ROR 7S

mf ii capaci) W Official capacity

‘Defendant No. 2:

 

 

 

Name” eee “Aas Kray ATW Cok ae
Job. or Title if mown) te, - beseie re OF scacss ae
. Shield Number - - : - . oe O aren on .
‘Employer. a ae “ enue }. Yo Nes Tee
Address, SLUR Fo, te aa san wi

np oof if navi ales M Official capacity

“Page 2 of 11

 
 

 

 
Case:5:2 -cv-00
‘ 1-cv 00515-JFL Document 2. Filed 02/03/21 Page 5 of 14

 

Pro Se 14 (Rev. 09/18) Complaint for Violation of Civil Rights (Prisoner)

=—

 

 

 

 

 

 

- Defendant No. 3 a
Job or Title (finown)
Shield Number ee
Employes
: : - Address —

   

[Di inaivia capacity . 4 VI Official capacity Se

 

oo : ‘Defendant No. Ao :
Name en
‘Job or Title (if esown)
"Shield Number
_ _ Employer
- “Address

 

 

- City To State Zip Code mo Cs
oO Individual capacity, C Official capacity .

-qL ). Basis for Jurisdiction

 

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, OF .

_ immunities secured by the Constitution and [federal Jaws}." Under Bivens v. Six Unknown Named Agents of vas
| Federal Bureau of Narcotics, 403 US. 388 (1971 ), you may sue federal officials for the violation, ofcertain - oe .
-. gonstitutional rights. 7 Sn eco enana re Ce -

OA. . “Are yoy bringing suit against (check all that apply). a

 

iederal officials (a Bivens claim)

 

|| State or jocal officials (a § i983 claim) ae
OB : Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by . ne
a the Constitution and [federal laws]." 42 U.S.C, § 1983. If you are suing under section 1983, what re
2 federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 
 
 

       

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. Ifyou oS
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal -
officials? ae ee oS i Oe

 

 

9 page3of ML
 

 

 

 

Case 5:21-cv- 5
° Vv Opts JFL Document 2 Filed 02/03/21 Page 6 of 14

 

 

 

 

 

 

 

 

 

Pro Se 14 (Rev. 09/16) Co! jaint for Violation of Civil Rights (Prisoner)

      
 

Do - Section 1983 allows defendants to be found liable only when they have acted “under color ofamy me
statute, ordinance, regulation, custom, OF usage, of any State or Territory or the District of Columbia." oie \
42 U.S.C. § 1983. if you are suing under section 1983, explain how each defendant acted under color
'> of state.ot local law. If you.ate suing under Bivens, explain how each defendant acted under color of - ea
_. federal law. Attach additional pages if needed. es ee es 1

 

TH. Prisoner Status.

{ ate whether you are 4 prisoner or other confined person as follows (check all that apply}:

Pretrial detainee
[| Civilly committed detainee
CI] Immigration detainee
Tr] Convicted and sentenced state prisonet

[| - Convicted and sentenced federal prisoner

 

Tl _ Other (explain)

. IV. : Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the - : .
alleged wrongful action, long with the dates and locations of all relevant events. You may wish to include =

- further details such as the names of other persons involved in the events giving rise to your claims. Do not cite a

ae any cases ot statutes. If more than one claim is asserted, number each claim and write ashort and plain
~-statement of each claim in a separate paragraph. Attach dditional pages if needed. oe Dee

AL If the events giving rise to your claim arose outside an institution, describe where and when they arose, : ‘

segue Tete one KOR —

    

        

they arosc. |

institution, describe where and when

Bo If the events giving rise to yout claim arose in an

  

L Page 4 of il

 

 

 

 

 
Case 5:21-cv-00515
c set cv-00515-JFL Document 2 Filed 02/03/21 Page 7 of 14

 

Pro Se 14 (Rev. 09/16} Complaint for Violation of Civil Rights (Prisoner) oS uy

GQ . What date and approximate time did the events giving rise to your claim(s) oceur?

    
 

u? Who did what? : : a

DO | What are the facts underlying your claim(s)? (Fi or example: What happened to yo
Was anyone else involved? Who else saw what happened?) Sn aon

 

 

Vv. _, Injuries
If you sustained injuries related to the events alleged above, describe yout injuries and state what medical
treatment, if any, you. required and did or did not receive. . cre -

 

 

os VI. Relief - a Os ne
State briefly vjhat you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
Ff requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for” oo

       
   
  

 

1 Page Sof LL: /

 
 

 

 

Case 5:21-cv-
ase 5:21-cv-00515-JFL Document 2 Filed 02/03/21 Page 8 of 14

 

Pro Se 14 (Rev. 09/16) Complaint for Violation of Civil Rights (Prisoner)

VIL Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined a
_ -4n any jail, prison, or other correctional facility until such administrative remedies as are available are. oa
_ exhausted," eo we : - mS .

a Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not aan
"exhausted your administrative remedies, De Pi

oA. “Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility? ey

 

if yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s). . Po ce ,

 

 

 

 

 

B, oes the jail, prison, or other correctional facility where your claim(s) arose have a grievance 7

 

 

©, Does the grievance procedure atthe jal prison, or other correctional facility where your claim(s) arose

“cover some Or all of your claims? - BONS

 

[portion

lf yes, which claim(s)?.

 

 

 

 

 

“Page 6 of 11
Case 5:21-cv- 0515-JF
an “v O0S15-JFL. Document 2 Filed 02/03/21 Page 9 of 14

 

 

 

 

—

Pro Se 14 (Rev. 09/16) Complaint for Violation of Civil Rights (Prisoner) .

DO | Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose.
-. concerning the facts relating to this complaint? ee a oo

 

-Tfno, did you file a grievance about the events described in this complaint at any other jail, prison, or

 

 

E. If you did file a grievance:

1. Where did you file the grievance? wo

 

2. What did you claim in your grievance?

 

 

- 3. - What was the result, ifany? - -

     
   

i 4. What steps, if any, did you take to appeal that decision? Is the grievance proce

3s completed? if .
‘not, explain why not. (Desoribe all efforts to appeal to the highest level of the grievance process.) oe

 

 

 

ae : : Page 7 or Li
     
  

Case 5:21-cv-00515-JFL Document2 Filed 02/03/21 Pagel0ofl4.
Pro Se 14 (Rev. 09/16) Complaint for Violation of Civil Rights (Prisoner)

F. Lf you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

Seal
GERI oS Vor OK AUN.

 

 

a ‘Teyou did not file a grievance but you did- Oh officials of your claim, state who you informed,

Se ee ection Cash Tat Oe ann Ao8E

    

 

GQ . Dh Please set st forth any additional information that is relevant to the ie of your administrative
Teme seacsie EEA oe
OES Vek? Gt RRL, ,
: GEOL dere Das See NS Oeys ae ovo

AAG INEPEION OF Teco .

: (Note: “You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.) . -.

 

 

VILL Previous Lawsuits

The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
“malicious, or fails to state’a clam upon which relief may be granted, unless the prisoner is under imminent
. ‘danger of serious physical injury." 28 U.S.C: § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?

[_] vés

No

If yes, state which court dismissed your éase, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11.

 

 
Pro Se 14 (Rev, 09/16} Complaint for Violation of Civil Rights (Prisoner)

A.

 

Case 5:21-cv-00515-JFL Document2 Filed 02/04/21 Pageliofl4.

 

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this oe : a mk

action?

wd.

‘Tf ‘your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is’.
more than one lawsuit, describe the additional lawsuits on another page, using the same format)”

dee, Parties to the previous lawsuit

 

 

“2. Court Gif ‘federal court, name the district; if state court, name the county and State}

 

megs Docket or jtidex number

 

a : 4 Name of Judge assigned to your case

 

wn

Approximate date of fling lawsuit

 

6. Is the case still pending?

 

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

a

 

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11

 

 

 

 
 

 

 

Pro Se 14 (Rev, 09/16) Complaint for Violation of Civil Rights (Prisoner)

LJ

No

D.. _ [f your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. fF there is AD

_ more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1... Parties to the previous‘awsuit
» Plaintifi(s)

 

 

~ Defendant(s)

2) Court (if ‘federal court, name the district; if state court, name the county and State):

 

3. Docket or index number

 

rss A: “Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

 

If no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11

 
 

 

Case 5:21-cv-00515-JFL Document 2. Filed 02/03/21 Page 13-of 1
Pro Se 14 (Rey. 09/16) Complaint for Violation of Civil Rights Prisoner}

TX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a. ~ :
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual conteritions: have:
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable.
opportunity for further investigation, or discovery; and (4) the complaint otherwise complies v with the: :
requirements of Rule 11.

OA ae Forks Parties Without an Attorney:

© | ; “I agree to o provide the Clerk's Office with arly ‘changes to my address where case-related papers may be ce
~. served. T understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case,

Date of sae \ | sila 409 \

. | Signature of Plaintiff
Printed Name of Plaintiff CHARON fess 000
wh of ce : : oe fo Prisoti Identification # yay { |

~~ ‘Prison Address > Adal wool Swe
_ ESSN YQ. ROW

City State Zip Code

 

 

 

B. For Attorneys

Date of signing:

 

| oe Signature of Attorney

 

Printed Name of Attomey

 

Bar Number

 

Name of Law Firm
Address

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page 11 of 11

 
 

 

 

f 14
Page 140
2/03/21

JFL Document2 Filed 0

5-

:21-cv-0051

Case 5:2

 

b

 

 

een Gvaluatey
Jail ig Not re
Contents or

ta, The co

Northampton
SPONSible for 4

not
County

he
debts incurred,

 

2

Aas
423ea\ CARO Coss ae bY
GO} AOR, ck. PriloRAAger®, OC
Aloo

2 SL CE pecs oS

TEE tel ayy

pn ery

 

bdo ffengy fy pial]

<a
